DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 58-69 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art to the Applicants’ claimed invention are Glezer et al. (US 7497997) & Huang et al. (US 2002/0123134).
However, the prior art fail to teach or fairly suggest the Applicants’ claimed method for measuring blood clotting time, the method comprising: coupling a cuvette to a blood clot detection instrument, wherein the blood clot detection instrument comprises: a pump module; and at least one pressure sensor; and wherein the cuvette comprises: a main body including: i) a blood sample receptor-inlet; ii) a channel arrangement comprising: a) at least one test channel for communicating with the pump module when the cuvette is operatively coupled to the clot detection instrument; b) a sampling channel fluidically coupled to the at least on test channel and to a sample deposit area at the blood sample receptor-inlet, at least a portion of the sampling channel having a hydrophilic surface such that blood is automatically drawn from the sample-receptor inlet; and c) a vent opening fluidically coupled to the sampling channel, the vent opening configured to vent air from the sampling channel as the sampling channel fills with blood, a predetermined sample volume defined by a volume of the sampling channel between the sample-receptor inlet and the vent opening; and d) a waste channel fluidically coupled to the sampling channel between the blood sample receptor-inlet and the vent opening, a flow 
See also Board decision of 13/959,007 mailed on 09/05/2018.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072.  The examiner can normally be reached on M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798